Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 1 of 7




                 EXHIBIT 1
            Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 2 of 7




CSAA_COVINGTON 0201
            Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 3 of 7




CSAA_COVINGTON 0255
            Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 4 of 7




CSAA_COVINGTON 0256
                    Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 5 of 7

                          CSAA Fire & Casualty Insurance Company
                          P.O. Box 24523
                          Oakland, CA 94623-1523




                                                                               OUR CLAIM INFORMATION
            IAN'S ENTERPRISE, LLC                                               Our Claim number       1002-67-8208
            9450 SW GEMINI DR #39525                                            Our Policyholder       JEFFREY COVINGTON
            BEAVERTON, OR 97008                                                 Date of incident       May 12, 2018

                                                                                              Danielle Perez
                                                                                              405-493-7018
                                                                                              Regular Claims Center hours are
                                                                                              Monday - Friday 8:00 AM - 7:00 PM,
                                                                                              Central Time
   July 10, 2018

   Dear Ian's Enterprise, Llc:

   Thank you for choosing AAA and trusting us with your insurance needs. We have completed our review of your claim,
   and, based on the facts of the review, concluded that your policy does not provide coverage for your claim.

   What you need to know

   Results of our claim review
   In investigating the cause of damage, we contacted Alan Heise, AAA Field Adjuster, Matthew Amick with Hi Tech
   Plumbing, and Danny Griffin with Boardwalk Flooring, to assess the damage to your property. After conducting an
   inspection, a report was prepared which includes detailed findings of the inspection and a determination that the
   damage was caused by improper construction as there is not enough ventilation in the crawlspace along with a lack of
   maintenance to the AC condenser drain line allowing for constant or repeated seepage of leakage of water over a period
   of weeks, months, or years resulting in visible water damage throughout the home and mold in the furnace room.
   Your policy includes coverage for the cost of repairing physical damage to your home and its other structures, if
   applicable, unless the damage or its cause is excluded or excepted from coverage by one or more provisions in the
   policy. Unfortunately, the damage detailed in the report is specifically mentioned in your policy as being excluded and/or
   excepted from coverage. Because of this, we are unable to provide coverage for this loss.

   For your reference, below is the specific section(s) of your policy that pertains to this claim.
   SECTION I       PERILS INSURED AGAINST
   We insure against risk of direct physical loss to property described in Coverages A, B and C.
   We do not insure, however, for loss:
   A. Under Coverages A, B and C:
         1. Excluded under Section I      Exclusions;
         2. Caused by:
   ...
           d. Constant or repeated seepage or leakage of “water” or the presence or condensation of humidity, moisture or
           vapor, over a period of weeks, months or years unless such seepage or leakage of “water” or the presence or
           condensation of humidity, moisture or vapor is unknown to all “insureds” and is hidden within the walls or ceilings
           or beneath the floors or above the ceilings of a structure.
   ...
   SECTION I       EXCLUSIONS
   A. We do not insure for loss caused directly or indirectly by any of the following. Such loss is excluded regardless of any
   other cause or event contributing concurrently or in any sequence to the loss. These exclusions apply whether or not
   the loss event results in widespread damage or affects a substantial area.




                                                                                                               Please turn over
                                                                                                                         Page 1 of 2
CSAA_COVINGTON 0445
                      Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 6 of 7


   ...
         "Fungi", Wet Or Dry Rot, Or Bacteria
         "Fungi", Wet Or Dry Rot, Or Bacteria meaning the presence, growth, proliferation, spread or any activity of "fungi", wet
         or dry rot, or bacteria.
         This exclusion does not apply:
         a. When "fungi", wet or dry rot, or bacteria results from fire or lightning; or
         b. To the extent coverage is provided for in the "Fungi", Wet Or Dry Rot, Or Bacteria Additional Coverage under
            Section I Property Coverages with respect to loss caused by a Peril Insured Against other than fire or lightning.
            Direct loss by a Peril Insured Against resulting from "fungi", wet or dry rot, or bacteria is covered.
   B. We do not insure for loss to property described in Coverages A and B caused by any of the following. However, any
      ensuing loss to property described in Coverages A and B not precluded by any other provision in this policy is
      covered.
   ...
         3. Faulty, inadequate or defective:
   ...
            b. Design, specifications, workmanship, repair, construction, renovation, remodeling, grading, compaction;
            c. Materials used in repair, construction, renovation or remodeling; or
            d. Maintenance;
            of part or all of any property whether on or off the "residence premises".
   What you need to do

   Protecting your property from further damage
   Although your policy does not cover this claim, you have a responsibility to take steps to protect the property from
   additional or subsequent damage. If you have questions about protecting your property, please contact us at
   405 493 7018, Ext. .

   Other important information

   Additional facts about your claim
   We reserve the right to provide any additional facts or legal support for our decision. If you have additional information
   you believe is relevant to your claim, please contact us at 405 493 7018, Ext. .

   Actions against AAA
   Please note your insurance policy provides under SECTION I - CONDITIONS, Suit Against Us , that no action shall be
   brought against AAA unless there has been compliance with the policy provisions and the action is filed in a court of
   competent jurisdiction within two years of the date of loss.

   How to contact us
   If you have any questions, please contact us at 405 493 7018, Ext. .

   We value you as our customer and appreciate the opportunity to assist you.

   Sincerely,


   Danielle Perez
   Danielle Perez
   Claims Representative




                                                                                                                       Page 2 of 2
CSAA_COVINGTON 0446
       Claim: 1002-67-8208



                                   not have exact date. Date Damage Noticed: mother’s day when his brother noticed the blistering on the
                                   floor If late reporting why: Subrogation: Can you retain the part? FS or IA will pick up and keep. Policy
                                   Type: HO5 Mortgage Company: owns it outright. No mtg. Prior Claims? N/A ----------------- ---------- ITEMS
                                   REVIEWED WITH INSURED: Deductible Applies: Advised Insured that Deductible of $5000 applies to
                                   the covered loss. Copy and Paste all Additional Endorsements: Was this explained and did you note
                                   insureds acceptance? Advised insured of any special limits of liability and note the insured acceptance.
                                   INSPECTION / EXPECTATIONS: We have to complete an inspection first to determine the exact cause,
                                   scope and resulting damages involved in your loss. Once the inspection is complete then we can confirm
                                   what coverage applies under your policy. Give TIMELINE: Field will call in 1 – 2 business days - Advised
                                   insured that O/A will follow up within 8 days. I will be sending you a letter acknowledging your claim. The
                                   letter will show the total amount of coverages and your deductible. If you have any questions regarding
                                   that letter please feel free to call me. Follow up e-mail sent
                                   -Heather Davis (05/16/2018 07:22 AM)

                                   FNOL
                                   Spoke with: jeff covington-insured Person filing the claim and relationship if not the insured
                                   Best contact number: 405-923-6033 cell Email Address: jtcovington@live.com Loss location:
                                   home 17121 SE 59TH ST, CHOCTAW, OK 73020 Policy type: HO5 Deductible: $5000
                                   ********************************************************************* Summary of loss: insured advised
                                   central air conditioner drain backed up and leaked from hall closet, insured advised it was a significant
                                   amount of water, he cleaned up the excess water and can see the clear coat has blistered but there
                                   is still water underneath floor, insureds brother is a public adjuster and he took a moisture reading
                                   around the home and discovered there is water under the floors throughout the home, purchased
                                   home in 1993, wood floors put in 2010 1 story home When did the loss happen? 05/12/2018 02:00 PM
                                   ********************************************************************* ***REVIEWED WITH THE INSURED***
                                   Service Agent: Your policy provides $191,545 Coverage with a $5000 Deductible.
                                   -Jordan Washington (05/15/2018 07:56 AM)

                                   At this time, I cannot confirm or deny coverage until we have had a chance to inspect the damages.
                                   Your adjuster will contact you by the end of the next business day to discuss your claim and potential
                                   coverages in further details. Provided the claims number, adjusters name and contact number.
                                   -Jordan Washington (05/15/2018 07:46 AM)
                                                                                                                                                   Case 5:19-cv-00718-PRW Document 79-1 Filed 11/05/20 Page 7 of 7




        Documents

       User: RPA Bot Twenty four                                 Page 81                                                     07/26/2019 09:16 PM


CSAA_COVINGTON 0673
